Case 7:19-mj-01740 Document 1 Filed on 07/24/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

United States District Court

UNITED STATES OF AMERICA Southern District Of Texas
FILE

ve. CRIMINAL COMPLAINT
Martin Lol-Chan JUL q 5 2019
Case Number: M-19-1740-M
ana: David J. Bradley, Clerk .
IAE YOB: 1987
Guatemala

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about July 24, 2019 in Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense) , :
being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and _
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; ,

in violation of Title - - 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Martin Lol-Chan was encountered by Border Patrol Agents near Roma, Texas on July 24, 2019. The investigating agent established
that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered the United
States on July 24, 2019, near Roma, Texas, Record checks revealed the Defendant was formally Deported/Excluded from the United

’ States on November 29, 2018, through Houston, Texas. Prior to Deportation/Exclusion the Defendant was instructed not to return to
the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On August 2, 2018,
the Defendant was convicted of Assault Causes Bodily Injury Family Member and was sentenced to one (1) year confinement.

Npprimck buy. Aust MILA
D 2510

 

Continued on the attached sheet and made a part of this complaint: [ ves No
g le £ =c
Sworn to before me and subscribed in my presence, Signature of Complainant
July 25, 2019 - Julio C Pefia gBorder Patrol Agent

 

 

J. Scott Hacker _ U.S. Magistrate Judge J) toh \. al

Name and Title of Judicial Officer Signature of dfAdigial Officer

 
